Citation Nr: 0315688	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  01-03 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(r)(1).  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The veteran had active duty from April 1982 to April 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that granted entitlement 
to special monthly compensation under 38 U.S.C. § 1114(l) and 
38 C.F.R. § 3.350(b) on account of being so helpless as to be 
in need of regular aid and attendance.  The veteran appealed 
the RO's decision to the extent that he seeks a higher level 
of special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(r)(1).  

In May 2003, the veteran submitted additional evidence, 
including medical evidence, directly to the Board.  He 
submitted a written statement waiving his right to have the 
agency of original jurisdiction review the additional 
evidence prior to the Board's review.  


FINDINGS OF FACT

1.  The veteran is service connected for grand mal epilepsy, 
evaluated as 100 percent disabling.  He is in receipt of 
special monthly compensation on account of being so helpless 
as to be in need of regular aid and attendance pursuant to 
38 U.S.C.A. § 1114(1).

2.  Service-connected grand mal epilepsy has not resulted in 
visual impairment, deafness, or significant impairment of any 
extremity.




CONCLUSION OF LAW

The criteria for a higher rate of special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(r)(1) have not 
been met.  38 U.S.C.A. §§ 1114(k),(m), (n),(o),(p),(r)(1) 
(West 2002), 38 C.F.R. § 3.350 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of a 
supplemental statement of the case dated in March 2003 and a 
letter in April 2003, the RO provided the veteran the 
applicable law and regulations and informed him of the type 
of information and evidence necessary to substantiate his 
claim, and of who is responsible for producing evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therein, 
the RO provided the veteran with the new codified VCAA 
regulations, under 38 C.F.R. § 3.159, and explained the types 
of medical and lay evidence needed to evaluate the veteran's 
claim.  He was advised that he could submit private evidence 
or identify providers and authorize release of the records 
directly to VA.  The RO's actions are sufficient to satisfy 
the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured all 
relevant treatment records and a recent medical examination 
in April 2002.  The medical evidence of record is sufficient.  
As there is no other allegation or indication that relevant 
evidence remains outstanding, the Board is satisfied that the 
duty to assist  is met.  38 U.S.C.A. § 5103A. 

Finally, the veteran has had ample opportunity to present 
evidence in support of his appeal.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).


II.  Factual background

Service connection was granted in December 1990 for a seizure 
disorder, characterized as grand mal epilepsy.  In January 
1995, the veteran was granted total disability due to 
individual unemployability.  In March 1997, the evaluation of 
the veteran's service-connected grand mal epilepsy was 
increased to a 100 percent, effective February 26, 1997.  

No significant abnormality was shown on VA magnetic resonance 
imaging (MRI) of the brain in January 1996.  

At VA examination in February 1997, the veteran reported 
having 2 seizures per month.  Physical examination of his 
extra ocular movements showed that fields were full and optic 
fundi was totally benign.  Conversational hearing was normal.  
Cranial nerves II through XII were intact.  Sensory 
modalities and equilibrium and gait appeared normal.   

On file is an examination for aid and attendance received in 
March 1998 which was completed by VA.  There were no 
restrictions of the upper and lower extremities.  The 
diagnosis included epilepsy.  

Another VA examination for aid and attendance was done in 
February 2000.  The veteran had an uncontrolled seizure 
disorder with several complex partial seizures involving loss 
of consciousness several times per week.  There were no 
restrictions of the upper and lower extremities.  He was to 
leave home only with an attendant because of his frequent 
blackouts.  The diagnosis was complex partial seizures.  

At VA examination for compensation purposes in February 2001, 
it was noted that the veteran could not drive, his vision was 
adequate, he was able to watch television and read, and he 
was not bedridden.  At this point in time, he was able to 
perform all of his daily functions of bathing, shaving, 
dressing, undressing, and feeding himself.  He could not 
travel beyond the confines of his home as there was great 
risk of injury should he black out.  Physical examination 
revealed no amputation, normal ambulation, normal range of 
motion of the upper and lower extremities, and with permanent 
seizure disorder, not under good control.  

In a letter received in January 2002, the veteran's wife 
provided additional details referable to his physical 
limitations requiring the aid and attendance of others to 
assist him in carrying out life processes and self-care.  She 
was his primary care-giver.  

In April 2002, a VA neurological examination was done to 
determine whether the veteran required regular aid and 
attendance of another person.  The claims folder was 
reviewed.  For daily activities, the veteran was able to take 
showers with assistance only, due to fear of blackout spells 
and subsequent risk of injury.  He required attendance with 
bathing to prevent injury.  No orthopedic appliance or 
ambulation aids were required.  Other than during seizure 
activity, he had no sphincter abnormalities.  There was some 
incontinence with the seizures.  The veteran reported having 
6 or 7 "drop attacks", seizure episodes, per week.  He no 
longer had seizure auras.  

The veteran's wife supervised him 95 to 99 percent of the 
time over the last year.  She occasionally left him alone for 
15 minute intervals to accomplish other tasks.  The veteran 
abstained from engaging in any activity during her absence.  
He was concerned with the unpredictability of his spells, 
since he no longer had auras. 

Upon neurological examination, no visual field defect was 
noted.  The veteran could perform heel-to-toe walking and 
other maneuvers.  There was no focal motor weakness of the 
limbs.  No current seizure activity was noted.  

In summary, the veteran had been requesting aid and 
attendance due to his uncontrolled seizure disorder and the 
risk of injury during episodes of loss of consciousness.  The 
impression was that the veteran had an uncontrolled seizure 
disorder.  He had been evaluated by a physician at VA and an 
electromylegram had been done.  In the examiner's opinion, 
the veteran should have an attendant on hand, due to risk for 
injury during episodes of loss of consciousness.  The veteran 
continued to have several complex partial seizures involving 
loss of consciousness several times per week.  A 
corresponding electromylegram, dated in April 2002, was 
normal in the waking state.  

Associated with the claims file is a substantial quantity 
mostly outpatient, with some inpatient, VA medical records, 
from Atlanta and Biloxi, referable to treatment for his 
service-connected seizure disorder.  There are also some 
private treatment records dated in the early 1990s, near the 
onset of service connection for the disorder.  

Most recently, the veteran submitted VA outpatient treatment 
records dated in February 2003 showing that he has continued 
monitoring at VA for his seizure disorder.  The reason for 
his visit was that he fell.  He fell down during a purported 
seizure and injured his left hand and slightly bruised his 
knee.  The assessment was status post fall with seizure.  


III.  Legal analysis 

Generally, claims for special monthly compensation (SMC) are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s) (West 2002), and 38 C.F.R. §§ 3.350 and 3.352 
(2002).  The veteran is currently in receipt of special 
monthly compensation under 38 U.S.C. § 1114(l) and 38 C.F.R. 
§ 3.350(b) on account of being so helpless as to be in need 
of regular aid and attendance.  He seeks a higher level of 
special monthly compensation pursuant to 38 U.S.C.A. 
§ 1114(r)(1).  

Pursuant to 38 U.S.C.A. § 1114(r)(1), if any veteran, 
otherwise entitled to compensation authorized under 
subsection (o), at the maximum rate authorized under 
subsection (p), or at the intermediate rate authorized 
between the rates authorized under subsections (n) and (o) 
and at the rate authorized under subsection (k), is in need 
of regular aid and attendance, then, in addition to such 
compensation, the veteran shall be paid a monthly aid and 
attendance allowance.  See 38 C.F.R. § 3.350(h).

SMC at the (k) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, or one foot, or one hand, or both buttocks, or 
blindness of one eye, having only light perception, has 
suffered complete organic aphonia with constant inability to 
communicate by speech, or deafness of both ears, having 
absence of air and bone conduction, or, in the case of a 
woman veteran, has suffered the anatomical loss of 25 percent 
or more of tissue from a single breast or both breasts in 
combination (including loss by mastectomy or partial 
mastectomy) or has received radiation treatment of breast 
tissue.  See 38 C.F.R. § 3.350(a). 
   
SMC at the (m) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance. See 
38 C.F.R. § 3.350(c). 
 
SMC at the (n) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  See 38 C.F.R. § 3.350(d). 

SMC at the (o) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n), no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 percent or 
more disabling and the veteran has also suffered service-
connected total blindness with 5/200 visual acuity or less, 
or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  See 38 C.F.R. 
§ 3.350(e). 
   
Pursuant to 38 U.S.C.A. § 1114(p), in the event the veteran's 
service-connected disabilities exceed the requirements for 
any of the rates prescribed in this section, the Secretary 
may allow the next higher rate or an intermediate rate.  In 
the event the veteran has suffered service-connected 
blindness with 5/200 visual acuity or less and (1) has also 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at no 
less than 30 percent disabling, the Secretary shall allow the 
next higher rate, or (2) has also suffered service-connected 
total deafness in one ear or service-connected anatomical 
loss or loss of use of one hand or one foot, the Secretary 
shall allow the next intermediate rate.  In the event the 
veteran has suffered service-connected blindness, having only 
light perception or less, and has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 10 or 20 percent 
disabling, the Secretary shall allow the next intermediate 
rate.  In the event the veteran has suffered the anatomical 
loss or loss of use, or a combination of anatomical loss and 
loss of use, of three extremities, the Secretary shall allow 
the next higher rate or intermediate rate.  See 38 C.F.R. 
§ 3.350(f). 

As noted above, service connection has been granted for grand 
mal epilepsy.  This disability is rated as 100 percent 
disabling.  There are no other service-connected 
disabilities.  The veteran is already in receipt of special 
monthly compensation on account of being so helpless as to be 
in need of regular aid and attendance, or basic entitlement 
established pursuant to the provisions of 38 U.S.C.A. 
§ 1114(l).

The veteran has established a factual need for aid and 
attendance.  However, he is not entitled to compensation 
authorized under subsection (o), at the maximum rate 
authorized under subsection (p), or at the intermediate rate 
authorized between the rates authorized under subsections (n) 
and (o) and at the rate authorized under subsection (k).  

The Board does not dispute that the veteran is seriously 
disabled due to his service-connected disability.  But his 
service-connected grand mal epilepsy has not been shown to 
result in anatomical loss or loss of use of any extremity or 
one or more creative organs, organic aphonia, visual loss, 
deafness, etc.  See 38 U.S.C.A. § 1114(k), (m), (n), (o), 
(p); 38 C.F.R. § 3.350.  As noted above, there have been no 
amputations and there are no restrictions of the veteran's 
upper and lower extremities.  Examination of his eyes has 
been normal, his vision is adequate, and his conversational 
hearing is normal.  The veteran's overall physical impairment 
related to his service-connected disability does not render 
him eligible for a higher rate of special monthly 
compensation under any of the provisions of the cited legal 
authority.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to a 
higher rate of special monthly compensation pursuant to 38 
U.S.C.A. § 1114(r)(1).  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). 




ORDER

Entitlement to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(r)(1) is denied.


	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

